Case 19-17117-amc      Doc 438     Filed 07/07/20 Entered 07/07/20 22:19:26              Desc Main
                                  Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   IN RE:
                                                                 Chapter 11
   VASCULAR ACCESS CENTERS, L.P.,
                                                                 Case No.: 19-17117 (AMC)
                                     Debtor.


     NOTICE OF CREDITOR SALIL JOSHI’S MOTION FOR DETERMINATION
        THAT THE AUTOMATIC STAY IS NOT APPLICABLE OR, IN THE
         ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY

          Creditor Salil Joshi (the “Movant”), by and through his undersigned counsel, filed
   Creditor’s Motion for Determination that the Automatic Stay Is Not Applicable Or, In the
   Alternative, For Relief From the Automatic Stay on July 7, 2020.

                                    Your rights may be affected.
                     You should read these papers carefully and discuss them
                    with your attorney, if you have one in this bankruptcy case.
                           (If you do not have an attorney, you may wish
                                    to consult with an attorney.)

   1.      If you do not want the Court to grant the relief sought in the Motion, or if you want
   the Court to consider your views on the Motion, then on or before JULY 22, 2020, you or
   your attorney must do all of the following:

            (a)   file an answer explaining your position at

                          UNITED STATES BANKRUPTCY COURT
                          CLERK'S OFFICE
                          900 MARKET STREET, STE 400
                          PHILADELPHIA, PA 19107-4299

   If you mail your answer to the Bankruptcy Clerk's Office for filing, you must mail it early
   enough so that it will be received on or before the date stated above; and

            (b)   mail a copy to the Debtor’s attorney:

                          Thomas D. Bielli, Esquire
                          Kathleen J. Seligman, Esquire
                          Bielli & Klauder, LLC
                          1500 Walnut Street, Suite 900
                          Philadelphia, PA 19102
Case 19-17117-amc        Doc 438    Filed 07/07/20 Entered 07/07/20 22:19:26             Desc Main
                                   Document      Page 2 of 2




   2.      If you or your attorney do not take steps described in paragraphs 1(a) and 1(b) above
   and attend the hearing, the Court may enter an Order granting the relief requested in the
   Motion.

   3.     A hearing on the Motion is scheduled to be held before the Honorable Ashely M.
   Chan on August 5, 2020 at 12:30 p.m. in Courtroom No. 4, United States Bankruptcy
   Court, 900 Market Street, Philadelphia, Pennsylvania 19107.

   4.      If a copy of the Motion is not enclosed, a copy of the Motion will be provided to
   you if you request a copy from the attorney named in paragraph 1(b).

   5.    You may contact the Bankruptcy Clerk's Office at (215) 408-2800 to find out
   whether the hearing has been canceled because no one filed an answer.

                                                 BIELLI & KLAUDER, LLC

   Dated: July 7, 2020                           /s/ Thomas D. Bielli
                                                 Thomas D. Bielli, Esquire
                                                 Kathleen J. Seligman, Esquire
                                                 1500 Walnut Street, Suite 900
                                                 Philadelphia, PA 19102
                                                 Phone: 215-642-8271
                                                 Fax: 215-754-4177
                                                 tbielli@bk-legal.com
                                                 kseligman@bk-legal.com

                                                 Counsel to Salil Joshi
